

115 HR 4866 IH: District of Columbia Medicaid Reimbursement Act of 2018
U.S. House of Representatives
2018-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4866IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2018Ms. Norton introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to increase the Federal medical assistance percentage for the District of Columbia under the Medicaid Program to 80 percent. 
1.Short titleThis Act may be cited as the District of Columbia Medicaid Reimbursement Act of 2018. 2.Increasing the Medicaid Federal medical assistance percentage for the District of Columbia to 80 percent (a)In generalSection 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by striking 70 percent and inserting 80 percent. 
(b)Effective dateThe amendment made by subsection (a) shall apply to calendar quarters beginning on or after October 1, 2018. 